CMS Life Ins. Opportunity Fund, L.P. v Progressive Capital Solutions, LLC (2014 NY Slip Op 07455)





CMS Life Ins. Opportunity Fund, L.P. v Progressive Capital Solutions, LLC


2014 NY Slip Op 07455


Decided on October 30, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 30, 2014

Tom, J.P., Sweeny, Andrias, Moskowitz, Gische, JJ.


13388N 653646/11

[*1] CMS Life Insurance Opportunity Fund, L.P., et al., Plaintiffs-Appellants, Genesis Merchant Partners, LP, et al., Plaintiffs-Respondents,
vProgressive Capital Solutions, LLC, et al., Defendants. 
Ironshore Specialty Insurance Company, Intervenor Defendant-Respondent.


Blank Rome LLP, New York (Michael P. Smith of counsel), for appellants.
Law Office of Wallace Neel, P.C., New York (Wallace Neel of counsel), for Genesis Merchant Partners, LP and Genesis Merchant Partners II, LP, respondents.
Butzel Long, New York (Edward Copeland of counsel), for Ironshore Specialty Insurance Company, respondent.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Marcy S. Friedman, J.), entered March 11, 2014,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon,
It is unanimously ordered that the order so appealed from be and the same is hereby affirmed for the reasons stated by Friedman, J., with costs.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 30, 2014
CLERK